

115 HRES 584 IH: Recognizing the International Day of Rural Women on October 15, 2017, in celebration of women farmers around the world.
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 584IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Ms. Kaptur (for herself, Mr. McGovern, Mr. Welch, Ms. DeLauro, Mr. Evans, Mr. Khanna, Ms. Norton, and Ms. Pingree) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the International Day of Rural Women on October 15, 2017, in celebration of women
			 farmers around the world.
	
 Whereas rural women make up over one-quarter of the total world population, represent approximately 43 percent of the agricultural labor force, and play a critical role in agricultural productivity, both in terms of food security and economic security;
 Whereas women serve as the bedrock of society, feeding their families, neighbors, and countrymen, and are important role models for younger generations;
 Whereas women-led agricultural efforts remain significant untapped potential for countries around the world, such as in Ukraine, which is the breadbasket of Europe and where Ukrainian women play an outsized role in agricultural production, producing 80 percent of the country’s vegetables and fruit crops and 60 percent of the hogs consumed domestically;
 Whereas women’s involvement in rural projects leads to greater productivity, such as in Peru where women’s participation in a rural road project led to more robust transportation networks and higher incomes;
 Whereas women farmers continue to face considerable societal limitations and constraints in their access to resources, despite their important role in ensuring food security for their communities;
 Whereas technology and informative extension services in rural areas allow for more modern and effective farming practices, yet, for example in Zambia, many of the poorest farmers who are women were underserved in development outreach;
 Whereas women farmers in China work over 50 percent of the country’s overall labor hours in agriculture, yet are excluded from signing contracts in farming schemes;
 Whereas giving rural women the power and ability to cultivate nutritious and ample food positively impacts the physical and cognitive development of the next generation, leading to healthier and more productive citizenry;
 Whereas there is great opportunity for economic and societal development in any nation that shines a light on women farmers and empowers them to succeed as entrepreneurs; and
 Whereas food security and economic stability around the world require the success of women farmers and are central to the interests of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the International Day of Rural Women; and
 (2)calls on the people of the United States and interested groups to— (A)celebrate rural women as integral members of societies and economies around the world;
 (B)recognize women farmers for their role in feeding their families and fellow countrymen and for their productivity which helps maintain economic stability and stronger democracies;
 (C)ensure rural women have access to the tools and productive resources they need to engage in entrepreneurship; and
 (D)recommit to reducing limitations, breaking down barriers to success, and pri­or­i­ti­zing initiatives that wholly support rural women farmers at the local level to ensure more stable and prosperous societies.
				